CLARK, Judge.
Defendant’s sole assignment of error is that there was insufficient evidence to go to the jury on the issue of his negligence. The question ultimately boils down to a determination as to whether the statement by Ms. Robbins that the child was playing around the fire or had thrown something in the fire was sufficient to give rise to a duty on the part of defendant to inspect the fire or to warn his employee as to the potential danger of an exploding can. This question in turn depends upon whether defendant could foresee that, without having been seen by plaintiff, the child would pick up an aerosol can in or next to defendant’s shop which was located approximately 50 feet from the fire, and that the child would deliberately take the aerosol can and throw it on the burning coals. We hold that defendant was not guilty of actionable negligence.
First, we note that this case does not involve an attractive nuisance. The evidence suggests that the defendant repeatedly ran the child off his property, that he constructed a fence to keep the child from running across his yard, and that the defendant ran the child away immediately upon learning of the child’s presence on the property. Consequently, there is no permissible inference that, because defendant had an attractive nuisance, he is therefore liable for any injury to a child or others incurred as a result of the child’s attraction to defendant’s property.
Second, this case does not involve an instrumentality which is dangerous per se, or dangerous as used, since the cans in question were stacked, by plaintiff, against the shop 50 feet away from the fire. For the same reasons, the defendant did not fail to keep a safe place to work. Again, the plaintiffs own testimony was that all the paint cans had been picked up by him and either thrown away in the trash trailer or stacked up next *401to the door of defendant’s shop. We can find no failure to keep a clean and safe place to work when plaintiff was employed for the purpose of cleaning up and did in fact clean up prior to the accident. The result might be different if the facts indicated that paint cans lay in abandon on the ground in close proximity to the fire. Here, however, there is no evidence in the record that the defendant was or should have been aware of a dangerous condition on his property, and we note that the mere stacking of paint cans next to his shop 50 feet away from a purportedly watched fire 4 feet by 4 feet by 8 inches in size does not give rise to a “dangerous condition,” notwithstanding the fact that a child had from time to time been seen on the property.
Third, it is the general rule that one has no duty toward another who has or should have equal knowledge of the dangerous condition. Matthieu v. Gas Co., 269 N.C. 212, 152 S.E. 2d 336 (1967). It was plaintiffs duty to watch the fire. Plaintiff, being outside and only 15 feet away from the fire, as compared with the fact that defendant was at least 50 feet away from the fire and inside a house, should have seen the child, or, at least after the defendant yelled at the child, should have known of the presence of the child or that the fire might have been disturbed in some way.
The employer does not ipso facto serve as the insurer for all injuries which may occur to an employee during the course of the employment relationship. Assuming the Workers’ Compensation Act does not apply, negligence is a prerequisite for the employer’s liability, and negligence cannot be presumed from the mere fact that there has been an accident or injury. King v. Bonardi, 267 N.C. 221, 227, 148 S.E. 2d 32 (1966); Crisp v. Medlin, 264 N.C. 314, 141 S.E. 2d 609 (1965).
We have diligently researched the North Carolina case law and have not found a case which is apposite on its facts. Nonetheless, we hold that the general principles of the law of negligence still apply, that, despite plaintiff’s hardship, the record presents insufficient evidence to go to the jury on the question of negligence and that the trial court erred in denying defendant’s motion for a directed verdict.
*402Reversed.
Chief Judge Morris and Judge Erwin concur.